ITEMID: 001-90182
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF TKACHEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Giorgio Malinverni;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1955 and lives in Yoshkar-Ola, a town in Mari El.
5. The applicant is a retired police officer who was injured during his service in Grozny. He sued a local special-purpose police squad (Федеральное государственное учреждение Отряд милиции особого назначения при Министерстве Внутренних Дел Республики Марий Эл) over his injury. On 5 November 2004 the Yoshkar-Ola Town Court awarded the applicant a lump sum of 202,187.97 Russian roubles (RUB) in damages and costs, and a monthly compensation of RUB 6,201.73 to be paid from 1 November 2004 to 17 September 2005 with an adjustment for the cost of living. On 9 December 2004 the judgment was upheld on appeal and became binding.
6. On the defendant’s initiative on 16 December 2005 the Presidium of the Supreme Court of Mari El quashed the judgment and rejected the applicant’s claims. The Presidium found that the courts below had misinterpreted material law, and, in particular, that the Ministry of the Interior had not been responsible for the applicant’s injuries.
7. Domestic law concerning supervisory review is cited in detail in earlier cases (see, for example, Kot v. Russia, no. 20887/03, § 17, 18 January 2007).
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
